—In a proceeding pursuant to CPLR article 75, the petitioner appeals from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered March 12, 1997, as granted the respondents’ motion for an order of attachment against her interest in certain parcels of real property known as 544 and 550 Saw Mill River *662Road, Yonkers, New York, and shares of stock in Fanrack Realty Corp., the holder of record title to 550 Saw Mill River Road. The appeal brings up for review so much of an order of the same court, dated July 2, 1997, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order entered March 12, 1997, is dismissed, without costs or disbursements, as that order was superseded by the order dated July 2, 1997, made upon reargument; and it is further,
Ordered that the order dated July 2, 1997, is affirmed insofar as appealed from, without costs or disbursements.
The parties are co-owners of a family business which ceased operating in 1995. The petitioner commenced this arbitration proceeding under the terms of a settlement agreement entered into between the parties in connection with the bankruptcy of the defunct corporation, and which provided, inter alia, for the distribution of proceeds from the sale of certain corporate property.
The Supreme Court properly granted the respondents’ application for an order of attachment in connection with the parties’ arbitration proceeding. The respondents demonstrated that an arbitration award in their favor “may be rendered ineffectual without such provisional relief’ (CPLR 7502 [c]; see, Matter of H.I.G. Capital Mgt. v Ligator, 233 AD2d 270; Habitations Ltd. v BKL Realty Sales Corp., 160 AD2d 423). We note that the petitioner was granted a similar order of attachment against the respondents’ portion of proceeds resulting from the sale of the real property located at 544 and 550 Saw Mill River Road. Sullivan, J. P., Friedmann, Krausman and Luciano, JJ., concur.